                         UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF WISCONSIN


Donald J. Trump, Candidate for President of the
United States of America,                                Case No. 20-cv-01785-BHL

                        Plaintiff,

        v.

The Wisconsin Elections Commission, and its
members, Ann S. Jacobs, Mark L. Thomsen,
Marge Bostelman, Dean Knudson, Robert F.
Spindell, Jr., in their official capacities, Scott
McDonnell in his official capacity as the Dane
County Clerk, George L. Christenson in his
official capacity as the Milwaukee County
Clerk, Julietta Henry in her official capacity as
the Milwaukee Election Director, Claire
Woodall-Vogg in her official capacity as the
Executive Director of the Milwaukee Election
Commission, Mayor Tom Barrett, Jim
Owczarski, Mayor Satya Rhodes-Conway,
Maribeth Witzel-Behl, Mayor Cory Mason,
Tara Coolidge, Mayor John Antaramian, Matt
Krauter, Mayor Eric Genrich, Kris Teske, in
their official Capacities, Douglas J. LaFollette,
Wisconsin Secretary of State, in his official
capacity, and Tony Evers, Governor of
Wisconsin, in his Official capacity,

                        Defendants.


                NON-PARTY THE CENTER FOR TECH AND CIVIC LIFE’S
                       RULE 7.1 DISCLOSURE STATEMENT


        The undersigned, counsel of record for Non-party The Center for Tech and Civic Life,

furnishes the following list in compliance with Civil L.R. 7.1 and Fed. R. Civ. P. 7.1:

        1.       Godfrey & Kahn, S.C. and Kaplan Hecker & Fink LLP, represent CTCL and will

appear for CTCL in this Court.

        2.       CTCL’s full name is The Center for Tech and Civic Life.

        3.       CTCL is a 501(c)(3) non-profit corporation.


                                                     1

             Case 2:20-cv-01785-BHL Filed 12/08/20 Page 1 of 2 Document 92
         4.       No parent corporation or publicly held corporation owns 10% or more of CTCL’s

stock.

Dated this 8th day of December, 2020.



                                             By: s/ Kendall W. Harrison
                                                 Kendall W. Harrison (#1023438)
                                                 Mike B. Wittenwyler (#1025895)
                                                 Maxted Lenz (#1104692)
                                                 Godfrey & Kahn, S.C.
                                                 One East Main Street, Suite 500
                                                 P.O. Box 2719
                                                 Madison, WI 53701-2719
                                                 Phone: 608-257-3911
                                                 Fax: 608-257-0609
                                                 kharriso@gklaw.com
                                                 mwittenw@gklaw.com
                                                 mlenz@gklaw.com

                                                  Joshua Matz, NY Bar No. 5388962
                                                  Harmann Singh, NY Bar No. 5811021
                                                  Kaplan Hecker & Fink LLP
                                                  350 Fifth Avenue, Suite 7110
                                                  New York, NY 10118
                                                  jmatz@kaplanhecker.com
                                                  hsingh@kaplanhecker.com
                                                  Phone: 212-763-0883

                                                  Attorneys for the Center for Tech and Civic
                                                  Life (CTCL)

23827160.1




                                            2
              Case 2:20-cv-01785-BHL Filed 12/08/20 Page 2 of 2 Document 92
